Dismissed and Opinion
filed September 30, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00699-CV
____________
 
SIMMONS, JANNACE & STAGG, L.L.P., Appellant
 
V.
 
THE BUZBEE LAW FIRM, Appellee
 

 
On Appeal from County Court at Law No. 3
Galveston County, Texas
Trial Court Cause No. 60,368
 

 
O P I N I
O N
This is
an appeal from a judgment signed July 24, 2009.  The record reflects appellant,
Simmons, Jannace & Stagg, L.L.P., is attempting to appear pro se.  The law
firm of Simmons, Jannace & Stagg, L.L.P., may not proceed pro se.  “Corporations
and partnerships, both of which are fictional legal persons, obviously cannot
appear for themselves personally. . . .  [T]hey must be represented by
counsel.”  Southwest Express Co. v. Interstate Commerce Comm’n, 670 F.2d
53, 54 (5th Cir. 1982) (per curiam) (interpreting 28 U.S.C. § 1654);
accord Rowland v. California Men’s Colony, Unit II Men’s Advisory Council,
506 U.S. 194, 201-02 (1993); see also Tex. Bus. Orgs. Code Ann. §
152.056 (Vernon Pamphlet 2009) (“A partnership is an entity distinct from its
partners.”); Dell Dev. Corp. v. Best Indus. Uniform Supply Co., Inc.,
743 S.W.2d 302 (Tex. App.—Houston [14th Dist.] 1987, writ denied) (analogizing
Tex. R. Civ. P. 7 to 28 U.S.C. § 1654).
On
August 17, 2010, this court notified the parties that appellant’s brief would be
stricken and the appeal subject to dismissal for want of prosecution unless an
attorney authorized to practice law in the State of Texas filed a substitute
brief on behalf of appellant.  Appellant was informed the appeal would be
dismissed unless it filed a response on or before September 6, 2010, showing
meritorious grounds for continuing the appeal. 
Appellant
filed no response.  Accordingly, the appeal is ordered dismissed. 
 
                                                                                                                                                                                                                                    
                                                            /s/        Jeffrey
V. Brown
                                                                        Justice
 
 
Panel consists of Justices Brown, Sullivan, and
Christopher.